Citation Nr: 0713928	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  04-13 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The veteran had active military service from April 1992 to 
February 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2003 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Waco, Texas.                  

In February 2007, the veteran testified before the 
undersigned Veterans Law Judge at a hearing at the RO.  A 
transcript of that hearing has been associated with the 
veteran's claims folder.

The underlying issue of service connection for a low back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an October 1996 rating action, the RO denied the 
veteran's claim of entitlement to service connection for a 
low back disability.  The veteran did not file a notice of 
disagreement.  

2.  By a February 1998 rating action, the RO continued to 
deny the veteran's claim for service connection for a low 
back disability.  The veteran did not file a notice of 
disagreement.

3.  In July 2003, the veteran filed a request to reopen his 
claim.  

4.  Additional evidence received since the February 1998 
rating action is new to the record and relates to an 
unestablished fact necessary to substantiate the merits of 
the claim, and raises a reasonable possibility of 
substantiating the claim.  


CONCLUSIONS OF LAW

1.  The February 1998 rating action, which continued to deny 
the veteran's claim for service connection for a low back 
disability, is final.  38 U.S.C.A. § 7105 (West 2002).  

2.  The evidence received since the February 1998 rating 
action is new and material, and the claim of entitlement to 
service connection for a low back disability is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2006).  Further, if a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  38 C.F.R. § 3.303.  Service 
connection may also be granted for a disease first diagnosed 
after service when all of the evidence establishes that the 
disease was incurred in service.  Id.      

The veteran's original claim of entitlement to service 
connection for a low back disability was denied by the RO in 
an October 1996 rating action.  At that time, the RO 
determined that the claim of service connection for a low 
back disability was not well grounded on the basis that there 
was no record of treatment in service for a low back 
disability.  The veteran was provided notice of the decision 
and his appellate rights but did not subsequently file a 
timely appeal.  By a February 1998 rating action, the RO 
continued to deny the veteran's claim for service connection 
for a low back disability.  In the February 1998 rating 
action, the RO determined that the claim of service 
connection for a low back disability was not well grounded on 
the basis that the evidence did not confirm a current 
diagnosis of a low back disability.  The veteran did not 
initiate an appeal of that decision.  Therefore, the February 
1998 rating decision became final based on the evidence then 
of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2006).  

Nevertheless, a claim will be reopened in the event that new 
and material evidence is presented.  38 U.S.C.A. § 5108.  
Because the February 1998 rating action was the last final 
disallowance, the Board must review all of the evidence 
submitted since that action to determine whether the 
veteran's claim for service connection should be reopened and 
re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  If new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Board shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 2002).     

The definition of "new and material evidence" as set forth 
in 38 C.F.R. § 3.156(a) was revised, effective August 29, 
2001.  This new regulation provides: A claimant may reopen a 
finally adjudicated claim by submitting new and material 
evidence. New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  This latest definition of new and 
material evidence only applies to a claim to reopen a finally 
decided claim received by the VA on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001). As the veteran 
submitted his current claim to reopen in July 2003, the 
revised version of 3.156 is applicable in this appeal.

The evidence of record at the time of the February 1998 
rating action consisted of the veteran's service medical 
records and a VA examination report, dated in August 1997.   

The veteran's service medical records are negative for any 
complaints or findings of a low back disability.  The records 
show that in January 1996, the veteran underwent a separation 
examination.  At that time, in response to the question as to 
whether the veteran had ever had or if he currently had 
recurrent back pain, the veteran responded "no."  The 
veteran's spine and other musculoskeletal system were 
clinically evaluated as "normal."    

In August 1997, the veteran underwent a VA examination.  At 
that time, he stated that he had a history of low back pain 
that originated in military service.  Following the physical 
examination, the examining physician diagnosed the veteran 
with history of lumbosacral discomfort, musculoskeletal, not 
associated with any history of clinical evidence to suggest 
lower extremity radiculopathy.  X-ray examination of the 
veteran's lumbosacral spine showed that there was decreased 
height of L4 anteriorly, which was possibly developmental 
(limbus vertebra) or due to a flexion injury which could be 
acute or chronic.    

Evidence received subsequent to the February 1998 rating 
action consists of VA Medical Center (VAMC) outpatient 
treatment records, from April 1997 to April 2004, and hearing 
testimony.    

In April 2004, the RO received VAMC outpatient treatment 
records, from April 1997 to April 2004.  The records show 
that in May 1997, the veteran was treated for complaints of 
low back pain.  At that time, he stated that in March 1997, 
he underwent a lumbar puncture to test for meningitis.  The 
veteran indicated that following the test, he developed low 
back pain.  The physical examination showed decreased range 
of motion of the veteran's back.  X-ray examination of the 
veteran's lumbosacral spine showed anterior wedging at L4 
which was possibly post-traumatic in origin.  Otherwise, 
unremarkable study.  The records reflect that in July 2003, 
the veteran was treated for complaints of low back pain.  At 
that time, he stated that during service, he fell and 
sprained his back.  According to the veteran, he was treated 
with Motrin and physical therapy.  He noted that two days 
prior to his current evaluation, he was stretching after 
jogging and felt a pull in his lower back.  The veteran 
reported that he had developed intermittent leg numbness in 
the right leg since his injury.  The physical examination 
showed that range of motion of the veteran's back was good.  
There was no muscle atrophy or weakness.  The assessment was 
musculoskeletal back pain with no evidence of radiculopathy.  
X-ray examination of the veteran's lumbosacral spine showed a 
mild anterior wedging of L4 consistent with an old injury.  

The VAMC outpatient treatment records further show that in 
October 2003, the veteran sought treatment for low back pain.  
At that time, he indicated that his back pain stemmed from a 
hiking accident during boot camp.  The assessment was chronic 
low back pain, likely mechanical in nature.  According to the 
records, in February 2004, the veteran underwent a magnetic 
resonance imaging (MRI) of his lumbar spine.  The diagnoses 
were the following: (1) at L1-2, there was right paracentral 
herniated nucleus pulposus of moderate-sized encroaching upon 
the right anterior aspect of the thecal sac; neural foramina 
were patent; elsewhere, there was no evidence of spinal 
stenosis, significant disk bulging, or herniated nucleus 
pulposus, and (2) degenerative disk dehydration at L2-3 
through L4-5 disks; mild anterior wedging of L4 with a 
triangular ossicle at the anterosuperior aspect of L4 which 
may represent an old trauma or a limbus vertebra (variation 
of normal).       

In February 2007, a hearing was conducted at the RO before 
the undersigned Veterans Law Judge.  At that time, the 
veteran testified that he injured his lower back while on a 
hike during boot camp.  The veteran stated that he was 
walking down a hill when he tripped over a rock and rolled 
down the hill landing on his back.  He indicated that he was 
treated in the field for low back pain and rested his back 
for three days before marching back to Camp Pendleton where 
he was stationed.  According to the veteran, after the 
injury, he was given Motrin for his continuing low back pain 
and assigned an administrative duty.  He stated that after 
his discharge, he continued to experience chronic low back 
pain.   

The Board has reviewed the evidence since the February 1998 
rating action and has determined that the VAMC outpatient 
treatment records, from April 1997 to April 2004, are new and 
material.  These records were not of record at the time of 
the prior final decision, and to the extent that they reflect 
a current low back disability, diagnosed as a herniated 
nucleus pulposus at L1-2, with degenerative disk dehydration 
at L2-3 through L4-5 disks and anterior wedging of L4, with a 
triangular ossicle at the anterosuperior aspect of L4, it is 
arguable that they are material in view of the RO's prior 
decision that there was no current disability.  The Board has 
determined that such evidence is new and relates to an 
unestablished fact necessary to substantiate the merits of 
the claim, and raises a reasonable possibility of 
substantiating the claim.  The claim, therefore, is reopened.  
38 U.S.C.A. § 5108.  The Board's decision is strictly limited 
to the reopening of the claim and does not address the merits 
of the underlying service connection claim.  

The Board has considered the veteran's claim to reopen based 
on new and material evidence with respect to the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100 et. seq. 
(West 2002).  Given the favorable outcome as noted above, no 
conceivable prejudice to the veteran could result from this 
adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).


ORDER

New and material evidence to reopen a claim of service 
connection for a low back disability has been received; to 
this extent, the appeal is granted.  


REMAND

In light of the objective findings of a current low back 
disability, the Board finds that the veteran should undergo a 
VA examination to assess the nature and etiology of his low 
back disability.  See 38 C.F.R. § 3.159.     

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA examination to determine the nature and 
etiology of any current low back 
disability.  It is imperative that the 
claims file be made available to and be 
reviewed by the examiner.  Any medically 
indicated special tests (such as x-rays if 
deemed medically advisable) should be 
accomplished, and all special tests and 
clinical findings should be clearly 
reported.  After reviewing the claims file 
and examining the veteran, the examiner 
should opine as to whether it is at least 
as likely as not (a 50 percent or higher 
degree of probability) any current low 
back disability, to include a herniated 
nucleus pulposus at L1-2, with 
degenerative disk dehydration at L2-3 
through L4-5 disks and anterior wedging of 
L4, with a triangular ossicle at the 
anterosuperior aspect of L4, is causally 
related to service or any incident 
therein.  All opinions and conclusions 
expressed must be supported by a complete 
rationale in a report.  If an opinion 
cannot be expressed without resort to 
speculation, the examiner should so 
indicate.    

2.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
benefit sought can be granted.  Unless the 
benefit sought is granted, the veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.   

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




							(CONTINUED ON NEXT PAGE) 





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).






______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


